25. Taxation and customs policies and the Lisbon Strategy (vote)
- Report: Wagenknecht
- Before the vote on paragraph 37:
Mr President, the change we would propose is that Parliament, at this stage, 'notes' rather than 'welcomes' that the Commission has forwarded a communication on loss relief, as work on the report on that topic is in progress in the Committee on Economic and Monetary Affairs.
(Parliament agreed to accept the oral amendment)
- Before the final vote:
rapporteur. - (DE) Mr President, ladies and gentlemen, I think it is most regrettable that the House has not had the courage to voice genuine and serious criticism of a tax policy trend in the European Union which is moving in completely the wrong direction, which benefits multinational corporations and the wealthy to an unbelievable extent, while consumers, workers and especially the low-paid face an ever heavier tax burden.
In my view, the report is unacceptable as it stands. I wish to withdraw my name from this report and appeal to everyone in this House who genuinely wants a tax policy for the European Union which not only serves the interests of the top ten thousand but genuinely benefits the majority of Europe's citizens: please, vote against this report.
We take note of your statement, Mrs Wagenknecht.